DETAILED ACTION
Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 9-10, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 8/9/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

Authorization for this examiner’s amendment was given in an interview with Dan Pereira on 10/12/2021.

The application has been amended as follows: 

1. (Currently Amended) An electrolytic device, comprising: 
a first electrode; 
a second electrode; and 
a diaphragm provided between the first electrode and the second electrode, 
a first flow channel being formed inside the first electrode, and 
a plurality of first discharging apertures being formed in the first electrode and fluidically coupled with the first flow channel to discharge a first raw material toward the diaphragm, 
the first raw material being a liquid.
2. (Currently Amended) The device according to claim 1, further comprising: 
a diffusion layer provided between the first electrode and the diaphragm, 
the plurality of first discharge apertures 


9. (Currently Amended) An electrolysis method using an electrolytic device,
the electrolytic device including a first electrode, a second electrode, and a diaphragm 
a first flow channel being formed inside the first electrode, and 
a plurality of first discharging apertures being formed in the first electrode and fluidically coupled with the first flow channel to discharge a first raw material toward the diaphragm, 
the first raw material being a liquid, 
a second raw material being a liquid and being supplied to the diaphragm from the second electrode side, 
the method comprising: 
using electrolysis to produce a first product from the first raw material and produce a second product from the second raw material.

11. (New) The device according to claim 1, further comprising:
	a first raw material pipe supplying the first raw material to the first flow channel in the first electrode.
12. (New) The device according to claim 1, further comprising:
the plurality of first discharging apertures being perpendicular to the first flow channel in the first electrode.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the inclusion of the flow channel being inside the first electrode and fluidically connected to apertures formed in the first electrode overcomes the closest prior art of record. The closest art is US 2016/0215402 of Takahashi. Takahashi discloses flow channels or apertures, but not both within the electrode. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W COHEN whose telephone number is (571)270-7961. The examiner can normally be reached M-F: 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN W. COHEN
Primary Examiner
Art Unit 1794



/BRIAN W COHEN/Primary Examiner, Art Unit 1794